DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 recites the limitation "the heat radiating portion" in lines 7, 10, 16, and 20.  There is insufficient antecedent basis for this limitation in the claim. It is assumed claims 11 depends on claim 3, which recites “a heat radiating portion”.
Claim 12 recites the limitation "the heat radiating portion" in lines 5, 8, 15, and 19.  There is insufficient antecedent basis for this limitation in the claim. It is assumed claims 12 depends on claim 3, which recites” a heat radiating portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazoe, JP-2015157575, as translated and attached.
In regards to claim 1, Yamazoe discloses a head-up display for a moving body (Par. 0008 HUD for moving vehicle; Fig. 1, 2 windshield), an air-conditioning unit having a blow-out opening through which an air flow is blown out (Fig. 4, 300 air conditioner), and a blow-out outlet through which the air flow from the blow-out opening is blown out (Fig. 2, air conditioner blows out into first ventilation path 400), the head-up display (Fig. 1, 1 HUD) comprising: a light source that emits display light for displaying information (Fig. 1, 20 display device + 30 heat radiating member); and an optical path housing that defines therein an optical path for the display light to travel from the light source to the windshield (Fig. 1, L optical path in housing of HUD 1), wherein the display light that has passed through the optical path reaches the windshield and the information is displayed on the windshield (Fig. 1, V virtual image; Par. 0020 projecting virtual image V), the head-up display further comprises an air-conditioning duct that defines therein an air flow path along which the air flow from the blow-out opening flows to the blow-out outlet (Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle), wherein the light source is exposed to the air flow path of the air-conditioning duct and radiates heat in the air flow path (Fig. 1 and 2, 20 display device + 30 heat radiating member is exposed air flow path), the optical path housing and the air-conditioning duct commonly includes a separation wall that separates the air flow path and the optical path (Fig. 1, L optical path in housing of HUD 1; Fig. 2, 420 second ventilation path), and the optical path housing and the air-conditioning duct are integrally formed with each other (Fig. 1, L optical path in housing of HUD 1; Fig. 2, 420 second ventilation path). 
In regards to claim 2, Yamazoe discloses the light source is located next to the optical path housing (Fig. 1, 20 display device + 30 heat radiating member; Fig. 1, L optical path in housing of HUD 1). 
In regards to claim 3, Yamazoe discloses the light source includes a heat radiating portion that is exposed to the air flow path and radiates heat in the air flow path (Fig. 1, 20 display device + 30 heat radiating member), a direction along which a mainstream of the air flow flows through the air flow path is defined as an air flow direction, a direction that is orthogonal to the air flow direction is defined an orthogonal direction, the heat radiating portion extends along both the air flow direction and the orthogonal direction,27Attorney Docket No.: 4041 J-003758-US-CO a largest dimension of the heat radiating portion along the air flow direction is defined as a first length, a largest dimension of the heat radiating portion along the orthogonal direction is defined as a second length, and the heat radiating portion is formed such that the first length is greater than the second length (Fig. 1, 20 display device + 30 heat radiating member has an parallel airflow direction grater than an orthogonal direction). 
In regards to claim 4, Yamazoe discloses the light source, the optical path housing, and the air-conditioning duct are mounted in a vehicle as the moving body (Par. 0008 HUD for moving vehicle; Fig. 1, 2 windshield). 
In regards to claim 5, Yamazoe discloses the light source and the optical path housing (Fig. 1, 20 display device + 30 heat radiating member; Fig. 1, L optical path in housing of HUD 1) are arranged along a vehicle width direction, an end of the optical path housing that is located at a most front position in a vehicle traveling direction is defined as a front end (Fig. 1, 20 display device + 30 heat radiating member; Fig. 1, L optical path in housing of HUD 1), an end of the optical path housing that is located at a most rear position in the vehicle traveling direction is defined as a rear end (Fig. 1, 20 display device + 30 heat radiating member; Fig. 1, L optical path in housing of HUD 1), an end of the optical source that is located at a most front position in the vehicle traveling direction is defined as a front end (Fig. 1, 20 display device + 30 heat radiating member; Fig. 1, L optical path in housing of HUD 1), an end of the optical source that is located at a most rear position in the vehicle traveling direction is defined as a rear end (Fig. 1, 20 display device + 30 heat radiating member; Fig. 1, L optical path in housing of HUD 1), wherein the front end of the light source is located in the vehicle traveling direction at the same position as the front end of the optical path housing or behind the front end of the optical path housing (Fig. 1, 20 display device + 30 heat radiating member is behind front end of L optical path in housing of HUD 1), and the rear end of the light source is located in the vehicle traveling direction at the same position as the rear end of the optical path housing or in front of the rear end of the optical path housing (Fig. 1, 20 display device + 30 heat radiating member is behind in front of rear end of L optical path in housing of HUD 1). 
In regards to claim 6, Yamazoe discloses the blow-out outlet blows out the air flow into a vehicle interior (Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle).
In regards to claim 7, Yamazoe discloses the blow-out outlet is a side face outlet that is disposed on the right side or the left side of a center position of the vehicle interior in the vehicle width direction and blows out the air flow toward an occupant's upper body (Fig. 1, E observer; Par. 0020 observer is a driver, which is on left or right side of vehicle; Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle).
In regards to claim 8, Yamazoe discloses the moving body is a vehicle (Par. 0008 HUD for a moving vehicle) including a downstream duct for guiding the air flow blown out from the air-conditioning duct to the blow-out outlet (Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle, which include ducts), and the air-conditioning duct has an air outlet that is connected to an air inlet of the downstream duct (Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle, which include ducts). 
In regards to claim 9, Yamazoe discloses the moving body is a vehicle (Par. 0008 HUD for a moving vehicle) including a upstream duct for guiding the air flow from the air blow-out opening of the air-conditioning unit to the air-conditioning duct (Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle, which include ducts), and the air-conditioning duct has an air inlet that is connected to an air outlet of the downstream duct (Fig. 2, 420 second ventilation path; Par. 0023 air flows from air conditioner to outlet in vehicle, which include ducts). 
In regards to claim 10, Yamazoe discloses the moving body is a vehicle (Par. 0008 HUD for a moving vehicle) including a chassis (Fig. 1, 11 upper case, i.e. chassis) and a reinforcement that reinforces the chassis, the reinforcement extending along a vehicle width direction and having a left side portion on the left side of a center position of the vehicle in the vehicle width direction and a right side portion on the right side of the center position in the vehicle width direction, the left side portion and the right side portion connected to the chassis (Fig. 1, 12 lower case, i.e. reinforcement), and the light source is supported by the reinforcement (Fig. 1, 12 lower case, i.e. reinforcement, holds display device + 30 heat radiating member). 
In regards to claim 11, Yamazoe discloses a door (Fig. 2, 500 damper); a determining unit (Fig. 4, 200 control unit); a first control unit (Fig. 2a; Par. 0026-0027 and 0029 closing the damper so that the amount of air is greater in the first ventilation path, i.e. bypass channel); and a second control unit (Fig. 2b; Par. 0026-0027 and 0029 opening the damper so that the amount of air is greater in the second ventilation path to cool the display device), wherein 29Attorney Docket No.: 4041 J-003758-US-CO the air-conditioning duct defines a bypass channel that causes the air flow from the blow-out opening to bypass the heat radiating portion and guides the air flow toward the blow-out outlet (Fig. 2, 400 first ventilation path), the door adjusts a ratio of an amount of air flowing from the blow-out opening toward the heat radiating portion to an amount of air flowing from the blow-out opening to the bypass channel (Par. 0024 damper controlling the amount of air to fin 30a of heat radiating member 30), the determining unit is configured to determine whether a temperature of the air flow from the blow-out opening is equal to or higher than a threshold value (Par. 0026-0027 and 0029 determining temperatures of the display and air flow), the first control unit is configured to control the door so that an amount of the air flowing from the blow-out opening to the bypass channel is greater than an amount of the air flowing from the blow-out opening toward the heat radiating portion when the determining unit determines that the temperature of the air flow from the blow-out opening is equal to or higher than the threshold value (Fig. 2a; Par. 0026-0027 and 0029 closing the damper so that the amount of air is greater in the first ventilation path, i.e. bypass channel), and the second control unit is configured to control the door so that an amount of the air flowing from the blow-out opening toward the heat radiating portion is greater than an amount of the air flowing from the blow-out opening to the bypass channel when the determining unit determines that the temperature of the air flow from the blow-out opening is less than the threshold value (Fig. 2b; Par. 0026-0027 opening the damper so that the amount of air is greater in the second ventilation path to cool the display device). 
In regards to claim 12, Yamazoe discloses a door (Fig. 2, 500 damper); and an electronic control unit (ECU) (Fig. 4, 200 control unit), wherein the air-conditioning duct defines a bypass channel that has the air flow from the blow-out opening bypass the heat radiating portion and guides the air flow toward the air outlet (Fig. 2, 400 first ventilation path), the door adjusts a ratio of an amount of air flowing from the blow-out opening toward the heat radiating portion to an amount of air flowing from the blow-out opening to the bypass channel (Par. 0024 damper controlling the amount of air to fin 30a of heat radiating member 30), and the ECU is configured to: determine whether a temperature of the air flow from the blow-out opening is equal to or higher than a threshold value (Par. 0026-0027 and 0029 determining temperatures of the display and air flow); control the door so that an amount of the air flowing from the blow-30Attorney Docket No.: 4041 J-003758-US-COout opening to the bypass channel is greater than an amount of the air flowing from the blow-out opening toward the heat radiating portion upon determining that the temperature of the air flow from the blow-out opening is equal to or higher than the threshold value (Fig. 2a; Par. 0026-0027 and 0029 closing the damper so that the amount of air is greater in the first ventilation path, i.e. bypass channel); and control the door so that an amount of the air flowing from the blow- out opening toward the heat radiating portion is greater than an amount of the air flowing from the blow-out opening to the bypass channel upon determining that the temperature of the air flow from the blow-out opening is less than the threshold value (Fig. 2b; Par. 0026-0027 opening the damper so that the amount of air is greater in the second ventilation path to cool the display device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/8/22




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622